The Opinion of The Court was as followsIt is only necessary to consider the first error which is alleged; and were this the first suit in which the point had been decided, for its extensive importance, it would deserve a very particular investigation : but at, an early day it was settled by the late supreme court for the district of Kentucky, in the case Smith vs. Grimes (a), and that de-cisión has been sanctioned and pursued by this court, in the cases Kenton vs. M'Connell (b), Cleland vs. Thorp (c), and several others. In the present suit, the general court has decided the point in strict conformity to the cases which have been mentioned, and probably it was guided by them : to which ought to be added, that it may be presumed that a number of entries for land' have been surveyed, and disputes compromised, con-formably to those precedents. Indeed, it seems that those decisions necessarily resulted from the general doctrine, which has long been embraced, by the courts of this country, that if the calls of an entry do not certainly determine the form in which a survey thereon should be 3g\ade, the survey ought to be- a square, that being the *12■tOBSt rational construction the entry can, receive, .and tfys least injurious to other locators.*
Decree affirmed.†

 Hughes 18.


 Hughes 169.


 Hughes 101.


 Moore vs Harris, &c July 1801, Pr. Dec. 26, S. P.


 See remarks on this cafe m the cafe of Key vs. Matfon, poft.